DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 13-16, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nah US 2017/0170140.

Pertaining to claim 1, Nah teaches an electronic package, comprising: 
a first substrate 600-1; 
a second substrate 700; and 
an array of interconnects 300/500 electrically coupling the first substrate to the second substrate, wherein the array of interconnects comprises: 
first interconnects 500, wherein the first interconnects have a first volume and a first material composition; and 
second interconnects 300, wherein the second interconnects have a second volume and a second material composition, and wherein the first volume is different than the second volume and/or the first material composition is different than the second material composition. They have different material compositions.

Pertaining to claim 7, Nah teaches the electronic package of claim 1, wherein the second interconnects each comprise: 
a core 302; and 
solder 304 surrounding the core [0061].

Pertaining to claim 8, Nah teaches the electronic package of claim 7, wherein the core is a metallic material [0061].

Pertaining to claim 9, Nah teaches the electronic package of claim 8, wherein the core comprises copper or nickel [0061].

Pertaining to claim 13, Nah teaches the electronic package of claim 1, wherein the first substrate is a die 600-1, and wherein the second substrate is a package substrate 700 [0068].

Pertaining to claim 14, Nah teaches an electronic package, comprising: 
a package substrate 700 having a first surface and a second surface opposite from the first surface; 
a die 600-1 attached to the first surface of the package substrate; 
an array of pads 702/704 over the second surface of the package substrate; and 
a plurality of solder balls 300/500, wherein each solder ball is over one of the pads in the array of pads See Figure 24, and wherein the plurality of solder balls 300/500 comprises: 
first solder balls 500; and 
second solder balls 300 that are different than the first solder balls.

Pertaining to claim 15, Nah teaches the electronic package of claim 14, wherein the second solder balls each comprise: 
a core 302; and 
solder 304 around the core.

Pertaining to claim 16, Nah teaches the electronic package of claim 15, wherein a thickness of the solder around the core is not uniform See Figure 24 (thinner solder on top and bottom, thicker solder on sides).

Pertaining to claim 21, Nah teaches the electronic package of claim 14, wherein the first solder balls 500 have a first volume and a first material composition, wherein the second solder balls 300 have a second volume and a second material composition, and wherein the first volume is different than the second volume and/or the first material composition is different than the second material composition. They have different material compositions


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nah as applied to claim 7 above, and further in view of Inoue et al US 2008/0165513.

Pertaining to claim 10, Nah teaches the electronic package of claim 7, but is silent wherein the core is a polymeric material.  Inoue teaches that a polymeric material (ie a resin) can be substituted for a copper core in a solder ball [0103].  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a polymeric material for the core of a solder ball, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nah as applied to claim 1 above, and further in view of Inomata US 2008/0251913.

Pertaining to claims 11 and 12, Nah teaches two substrates, one being a die the other being a package substrate (see rejection of claim 13 above), Nah does not teach wherein the interconnection is between a package substrate and a board, or a package substrate and an interposer.  However, the type of substrate is immaterial when the invention is drawn to the type of interconnect.  For example, Inomata teaches solder ball connections between a package substrate and an interposer [0136] and a package substrate and a board [0084]

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the solder balls with a core as taught by Nah in place of the solder balls taught by Inomata, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Claim(s) 2-5, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nah as applied to claims 1, 14 and 15 above, and further in view of Chen et al US 2004/0124540.

Pertaining to claim 2, Nah teaches the electronic package of claim 1 but does not teach wherein a number of first interconnects is greater than a number of second interconnects.  Chen teaches a pad layout wherein the number of first interconnects 152 is greater than the number of second interconnects 150.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen into the method of Nah by choosing the interconnect array as taught by Chen and illustrated in Figure 1A.  The ordinary artisan would have been motivated to modify Nah in the manner set forth above for at least the purpose of providing desired functionality, such functionality that requires more of one type of interconnect and less of another, this design being one of many such possibilities that would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed.  

Pertaining to claim 3, Nah in view of Chen teaches the electronic package of claim 2, but are silent wherein the number of first interconnects is at least one-hundred times greater than the number of second interconnects.  However, the number of interconnects is an obvious matter of design choice, and the ratio of first to second types of interconnects is also a matter of design choice.  The number of first and second interconnections is directly related to the number of pads/electrical signal contacts that each device requires and it would have been obvious to optimize the number of pads based on device functionality.  Additionally, most modern chips have thousands of bond pads, but are not illustrated in documents in order to simplify for illustrative purposes the design, even the drawings of the present application do not show a ratio of 100 to 1 first to second interconnects in any of the figures (4A through 4D).  

Pertaining to claim 18, Nah teaches the electronic package of claim 15 but does not teach wherein a height of the first solder balls is greater than a height of the second solder balls. Chen teaches a chip package wherein a height of the first solder balls 150 is greater than a height of the second solder balls 152.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen into the method of Nah by varying the height of the solder bump based upon the profile of the substrates to be interconnected.  The ordinary artisan would have been motivated to modify Nah in the manner set forth above for at least the purpose of making the most efficient connections between the pads/features of the two substrates, in the case of Chen as shown, this is different sized pads.  Optimizing the size/shape of the solder ball would have been obvious at the time the invention was filed to one of ordinary skill in the art.  

Pertaining to claims 4 and 19, Nah teaches the electronic package of claims 1 and 14 but is silent with respect to the pad array layout wherein one or more corner pads of the array of pads are each covered by one of the second solder balls.  See Chen Figure 8A, this is one of many possible pad arrangement scenarios and is a matter of design choice.  Optimizing the location of each of the types of pads would be based on the desired function of each of the substrate layers and the layout of the pads involved and would have been obvious to one of ordinary skill at the time the invention was filed.  

Pertaining to claims 5 and 20, Nah teaches the electronic package of claims 1 and 14 but is silent with respect to the pad array layout.  Chen teaches an electronic package layout including interconnection solder balls wherein one or more center pads of the array of pads are each covered by one of the second solder balls.  See Chen Figure 7B, this is one of many pad arrangement scenarios and is a matter of design choice.


Claim(s) 22, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Suh US 2008/0115968 and further in view of Chen US 2004/0124540.

Pertaining to claim 22, Suh teaches an electronic system, comprising: 
a first substrate 102; 
a second substrate 104 attached to the first substrate by an array of first level of interconnects 108; and 
a third substrate 106 attached to the second substrate by an array of second level of interconnects 110, 

Suh fails to teach wherein at least one of the array of first level interconnects and the array of second level interconnects comprises: 
first interconnects; and 
second interconnects, wherein a number of first interconnects is greater than a number of second interconnects.
Chen teaches an array of interconnects in a chip package that includes first 152 and second 150 interconnects, there being a greater number of first interconnects than second interconnects See Figure 1A.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen into the method of Suh by including an array of interconnects with different numbers of different types of interconnects.  The ordinary artisan would have been motivated to modify Suh in the manner set forth above for at least the purpose of providing for specific interconnections to different size pads on one of the substrates, a matter of design choice readily understood by one of ordinary skill in the art at the time the invention was filed.

Pertaining to claim 23, Suh in view of Chen teaches the electronic system of claim 22, wherein the first substrate is a die, wherein the second substrate is a package substrate, and wherein the third substrate is a printed circuit board (PCB). Suh [0014]

Pertaining to claim 25, Suh in view of Chen teaches the electronic system of claim 22, wherein the second interconnects are located at corner locations and/or center locations of the array of first level interconnects and/or the array of second level interconnects. See Chen Figures 7B or 8A


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Suh US 2008/0115968 and further in view of Chen US 2004/0124540 and further in view of Nah US 2017/0170140.


Pertaining to claim 24, Suh in view of Chen teaches the electronic system of claim 22, wherein the interconnects each comprise: 
a core; and 
solder around the core.  
Neither Suh nor Chen specify which of the interconnects are the interconnect with a core and which are coreless.
Suh teaches interconnects with a core and solder around the core, see Figure 3.  Nah as cited above in the rejection of claim 1 teaches a package with interconnects including both core and coreless types in the same interconnect layer.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate known interconnect arrangements into a package device.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        10/18/22